  Case: 1:19-cv-04565 Document #: 254 Filed: 01/31/20 Page 1 of 5 PageID #:4631



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Hangzhou Aoshuang E-                                   )
Commerce Co., Ltd.                                     )
                                 Plaintiff,            )   Case No. 1:19-cv-04565
                                                       )
                                                       )   Judge Martha M. Pacold
                                 v.                    )
ainiyishengyishi, et al.                               )   Mag. Judge Jeffrey Cole
                                                       )
                                                       )
                                 Defendants.           )

                                 Status Report on Pending Motions

1. Pending and/or Moot Motions:

       a. Plaintiff Hangzhou Aoshuang E-Commerce Co., Ltd.:

                i. Plaintiff’s Motion for Entry of Preliminary Injunction with respect to defendants

                    No. 124-qixing, No. 146-Star star in the sky, No. 168-william&jack, No. 41-

                    fashion-shop113, No. 186-zagoo, No. 40-fashion-shop112, No. 11-aztuckers,

                    No. 185-yuzebaby, No. 30-dongyang743, No. 39-ZOGAA3 Store, No. 56-

                    Greatmen Store, No. 28-zoggaofficial store, No. 82-ZOGAA SIX Store, No. 25-

                    ConvenientYourLife, No. 180-yangxinyuan No. 55-Goodgoods8, No. 173-Xiao

                    wu big yards shop, No.44-fengzifei, No. 45-fengzihyt-4, No. 134-Shirley Store,

                    No. 15-babyzaima, No. 33-Encantador KK Store, and No. 182-Your Parcel

                    Store [Dkt. 34] remains pending. The defendants filed their opposition on

                    August 27, 2019 [Dkt. 82] and Plaintiff filed its Reply on September 10, 2019

                    [Dkt 100].

               ii. Plaintiff’s Motion for Entry of Default with respect to certain defendants [Dkt.

                    146] remains pending. These defendants filed a memorandum in opposition to




                                                                                                Page 1
Case: 1:19-cv-04565 Document #: 254 Filed: 01/31/20 Page 2 of 5 PageID #:4631



              this motion on October 22, 2019. [Dkt. 149]. Plaintiff filed its “reply”

              memorandum on November 12, 2019. [Dkt. 178].

         iii. Plaintiff’s Motion to Strike defendant H2H’s affirmative defenses [Dkt. 128]

              remains pending. Defendant H2H did not respond. Plaintiff and defendant

              H2H settled. [Dkt. 187]. This motion is moot.

         iv. Plaintiff’s Motion to Dismiss defendant H2H’s counterclaim [Dkt. 130] remains

              pending. Defendant H2H did not respond. Plaintiff and defendant H2H settled.

              [Dkt. 187]. This motion is moot.

   b. Defendants No. 124-qixing, No. 146-Star star in the sky, No. 168-william&jack, No. 41-

      fashion-shop113, No. 186-zagoo, No. 40-fashion-shop112, No. 11-aztuckers, No. 185-

      yuzebaby, No. 30-dongyang743, No. 39-ZOGAA3 Store, No. 56-Greatmen Store, No.

      28-zoggaofficial store, No. 82-ZOGAA SIX Store, No. 25-ConvenientYourLife, No.

      180-yangxinyuan No. 55-Goodgoods8, No. 173-Xiao wu big yards shop, No.44-

      fengzifei, No. 45-fengzihyt-4, No. 134-Shirley Store, No. 15-babyzaima, No. 33-

      Encantador KK Store, and No. 182-Your Parcel Store:

           i. These defendants’ Fed. R. Civ. P. 12(b)(6) Motion to Dismiss for Failure to State

              a Claim [Dkt. 96] against Plaintiff’s First Amended Complaint remains pending.

              Plaintiff filed its response on November 5, 2019. [Dkt. 168]. Defendants filed

              their reply on November 19, 2019. [Dkt. 186].

          ii. These defendants’ Motion to Vacate the Preliminary Injunction Orders [Dkt. 71]

              remains pending. Plaintiff filed its response on November 19, 2018. [Dkt. 189].

              Defendants filed their reply on November 26, 2019. [Dkt. 196]. Defendants

              surreply was filed on January 26, 2020 [Dkt. 248]. Plaintiff will file its sur-

              response by February 20, 2020 [Dkt. 253]. Defendants will file their response, if



                                                                                                Page 2
   Case: 1:19-cv-04565 Document #: 254 Filed: 01/31/20 Page 3 of 5 PageID #:4631



                   any, by March 2, 2020. [Dkt. 253].

              iii. These defendants’ Motion to Vacate the Magistrate’s Discovery Order [Dkt. 205]

                   remains pending. Plaintiff’s response was filed December 16, 2019. [Dkt. 214].

               iv. These defendants’ Motion to Dismiss defendant H2H’s cross claim [Dkt. 131]

                   remains pending. Defendant H2H dismissed these defendants under Rule

                   41(a)(1) on November 15, 2019 [Dkt. 179]. This motion is moot.

       c. Defendant H2H:

                i. This defendant’s Motion to Vacate [Dkt. 80] remains pending. Plaintiff’s

                   response was filed September 11, 2019 [Dkt. 101]. This defendant’s reply was

                   filed September 25, 2019 [Dkt. 121]. Plaintiff and defendant H2H settled. [Dkt.

                   187]. This motion is moot.

               ii. This defendant’s Motion for Preliminary Injunction [Dkt. 116] remains pending.

                   A briefing schedule was not set. Plaintiff and defendant H2H settled. [Dkt.

                   187]. Defendant H2H dismissed all other defendants under Rule 41(a)(1) on

                   November 7, 2019 [Dkt. 173] and November 15, 2019 [Dkt. 179]. This motion

                   is moot.

       d. Defendants Menstore, Beautydiy, LASPERAL Men, Handsome Men, Sparkling Jewel

            Store, Touching Moments Store, Quality Life clothes store, Shop4848016 Store,

            Li&Diedie Store, Timing Zone Store, Personality Wardrobe:

                i. These defendants’ Motion to Dismiss defendant H2H’s cross claim [Dkt. 131]

                   remains pending. Defendant H2H dismissed these defendants under Rule 41 on

                   November 7, 2019 [Dkt. 173]. This motion is moot.

2. Priority Ruling:

       a.   Defendants propose that their Motion to Dismiss [Dkt. 196] and Motion to Vacate,



                                                                                              Page 3
   Case: 1:19-cv-04565 Document #: 254 Filed: 01/31/20 Page 4 of 5 PageID #:4631



            [Dkt. 71, et seq.] should be prioritized.

After conferring with counsel for defendants listed in Section 1(b), counsel for Plaintiff has revised

this report to omit certain parties who have been settled and dismissed from the case. Other

counsel has not finally reviewed these edits and is prevented from doing so later this day, and hence

this report is not filed “jointly,” however in the event counsel for both parties identifies any further

necessary modifications to this report an amendment will be jointly filed.


Dated this January 31, 2020

                                                        Respectfully submitted,

                                                          /s/Adam E. Urbanczyk
                                                          Adam E. Urbanczyk
                                                          AU LLC
                                                          564 W. Randolph St. 2nd Floor
                                                          Chicago, IL 60661
                                                          (312) 715-7312
                                                          (312) 646-2501 (fax)
                                                          adamu@au-llc.com
                                                          ARDC No. 6301067

                                                          Counsel for Plaintiff Hangzhou Aoshuang E-
                                                          Commerce Co., Ltd.




                                                                                                  Page 4
   Case: 1:19-cv-04565 Document #: 254 Filed: 01/31/20 Page 5 of 5 PageID #:4631



                                        Certificate of Service

I hereby certify that a true and correct copy of this Status Report will be filed via the Court’s ECF e-

filing system and delivered thereby to counsel of record this January 31, 2020.


 Larry Ford Banister, II                             Daliah Saper
 The Law Office of L. Ford Banister, II              Saper Law Offices
 PO Box 3514 PMB 23332                               505 N. LaSalle #350
 New York, NY 10008                                  Chicago, IL 60654
 United States                                       (312)527-4100
 (212) 574-8017                                      dsaper@saperlaw.com
 ford@fordbanister.com

 Charles Edward McElvenny                            John Yo-Hwan Lee
 Law Offices of Charles E. McElvenny                 Lee & Breen LLC
 120 N LaSalle St Suite 1200                         188 Industrial Drive, Suite 403
 Chicago, IL 60602                                   Elmhurst, IL 60126
 312 291 8330                                        (312) 241-1420
 charlie@cemlawfirm.com                              jlee@leebreenlaw.com

 Timothy Tiewei Wang                                 Joon M Khang
 Ni, Wang & Massand, PLLC                            KHANG & KHANG LLP
 8140 Walnut Hill Ln., Ste. 500                      4000 Barranca Parkway, Suite 250
 Dallas, TX 75231                                    Irvine, CA 92604
 (972) 331-4603                                      (949) 419-3834
 twang@nilawfirm.com                                 Email: joon@khanglaw.com

Dated:          January 31, 2020
                                                                 /s/Adam E. Urbanczyk
                                                                 Adam E. Urbanczyk
                                                                 AU LLC
                                                                 564 W. Randolph St. 2nd Floor
                                                                 Chicago, IL 60661
                                                                 (312) 715-7312
                                                                 (312) 646-2501 (fax)
                                                                 adamu@au-llc.com
                                                                 ARDC No. 6301067

                                                                 Counsel for Plaintiff Hangzhou Aoshuang
                                                                 E-Commerce Co., Ltd.




                                                                                                   Page 5
